Hall, Presiding Judge.
This is an appeal from a judgment of disbarment for conviction of a crime involving moral turpitude. Appellant’s last conviction (he has had at least 8 which would fit the moral turpitude category) was just over 4 years-prior to the institution of the disbarment proceedings. He-contends that these proceedings were barred by the statute of limitation contained in Code Ann. § 9-520. “No proceedings for the disbarment of any attorney shall be instituted or prosecuted . . . unless . . . begun within four years-after the commission of the act complained of.”
The Supreme Court has considered this question and clearly held that Code Ann. § 9-520 “has no application where the disbarment proceedings are based on conviction for crime-involving moral turpitude.” Jacobs v. State of Ga., 200 Ga. 440 (37 SE2d 187).

Judgment affirmed.


Deen and Evans, JJ., concur.